Citation Nr: 0203368	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  96-06 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer 
disease, status post vagotomy and subtotal gastrectomy, 
currently rated 40 percent disabling.  

2.  Entitlement to an increased rating for chronic 
lumbosacral strain with myositis of the lumbar paravertebral 
muscles, currently rated 40 percent disabling.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disorders.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from June 1974 to 
June 1976.  

Service connection was denied for an acquired psychiatric 
disorder by a March 1984 Board decision.  A subsequent Board 
decision in December 1990 again denied service connection for 
an acquired psychiatric disorder on the basis that new and 
material evidence had not been submitted since the March 1984 
Board decision which would permit reopening of the claim.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).  

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disorders is the subject of a remand that follows the Board's 
decision as to the other issues on appeal.  


FINDINGS OF FACT

1.  The appellant's duodenal ulcer disease, status post 
vagotomy and subtotal gastrectomy, is manifested by not more 
than moderately severe duodenal ulcer disease or moderate 
postgastrectomy syndrome.  

2.  The appellant's chronic lumbosacral strain with myositis 
of the lumbar paravertebral muscles is manifested by severe 
limitation of motion.  

3.  Service connection was denied for an acquired psychiatric 
disorder by Board decisions in March 1984 and December 1990.  

4.  Because the evidence received since the December 1990 
Board decision is merely cumulative of the evidence 
previously considered, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for a psychiatric 
disorder.  


CONCLUSIONS OF LAW

1.  A rating greater than 40 percent for duodenal ulcer 
disease, status post vagotomy and subtotal gastrectomy is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, Diagnostic Codes 7805, 7308 (2001).  

2.  A rating greater than 40 percent for chronic lumbosacral 
strain with myositis of the lumbar paravertebral muscles is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, Diagnostic Codes 5292, 5295 (2001).  

3.  The evidence received by VA since the December 1990 Board 
decision is not new and material, and the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is not reopened.  38 U.S.C.A. §§ 1110, 1153, 5107, 
5108, 7104(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.156(a), 3.303, 3.310(a), 20.1105 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  The Board has reviewed the 
appellant's claims in light of recently promulgated 
regulations by VA concerning its duty to assist under the 
VCAA (66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)) and finds 
that the duties to assist provided under the new statute and 
regulations have been fulfilled in that the appellant's 
service medical records and VA medical records have been 
associated with the claims file, and he has not indicated the 
existence of any additional evidence that might be pertinent 
to the claims.  The Board finds that the September 1996 
Statement of the Case (SOC), along with the May 2001 
Supplemental Statement of the Case (SSOC), provided to both 
the veteran and his representative, specifically satisfy the 
requirement of the new statute at 38 U.S.C.A. § 5103, in that 
they clearly notify the veteran and his representative of the 
evidence necessary to demonstrate that he is entitled to 
increased ratings for his service-connected gastrointestinal 
and lumbar spine disorders or to reopen his claim for service 
connection for an acquired psychiatric disorder.  The Board 
also notes that the appellant elected not to present 
testimony at a personal hearing.  No further assistance is 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claims.  Thus, the 
Board concludes that a decision on the merits at this time 
does not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

I.  Duodenal Ulcer Disease, Status Post 
     Vagotomy and Subtotal Gastrectomy

The appellant claims that his service-connected duodenal 
ulcer disease, status post vagotomy and subtotal gastrectomy, 
is more severely disabling than currently evaluated, thereby 
warranting a higher rating.  The appellant's representative 
argues that if the Board does not grant a higher rating for 
the appellant's gastrointestinal disorder, then the issue 
must be remanded because the appellant was not informed as to 
why he was not entitled to a rating greater than 40 percent 
under either Diagnostic Code 7305 or Diagnostic Code 7308.  
Regarding this argument, the Board notes that the 
representative has cited to decisions by the United States 
Court of Appeals for Veterans Claims (Court) holding that the 
Board must explain why a higher rating is not warranted.  
This decision by the Board will provide the required 
explanation as to the proper rating for the appellant's 
gastrointestinal disorder and whether or not a higher rating 
is warranted.  

The appellant's representative also asserts that the claim, 
if not granted, must be remanded because the appellant was 
not informed of the criteria necessary to establish a higher 
rating, as required by the VCAA.  The Board notes, however, 
that the September 1996 SOC set forth the criteria for all of 
the schedular levels for rating duodenal ulcer disease under 
Diagnostic Code 7305 and for rating postgastrectomy syndromes 
under Diagnostic Code 7308, and proceeded to evaluate the 
appellant's gastrointestinal disorder under each diagnostic 
code.  Hence, a remand is not required to inform the 
appellant as to the criteria that must be met to be awarded a 
rating greater than 40 percent for his gastrointestinal 
disorder.  

Service medical records do not show any complaint, treatment, 
or finding of a gastrointestinal disorder.  Following 
service, the appellant was hospitalized in March and April 
1977 with superficial gastritis and severe duodenitis.  A 
private medical record showed that the appellant was treated 
for a duodenal ulcer in May 1977.  

At a January 1979 VA gastrointestinal examination, the 
appellant complained of epigastric pain, anorexia, and weight 
loss.  He was found to be underweight but had normal 
peristalsis with no palpable masses, tenderness, or spasm.  
He gave a history of treatment during military service for 
pain in the umbilical and epigastric areas.  A GI series 
revealed a deformed duodenal bulb that was felt to be 
probably secondary to previous duodenal ulcer disease, but 
did not show active ulcer disease.  The diagnosis was 
duodenal ulcer disease.  

In June 1979, the appellant was hospitalized at a VA hospital 
for treatment of a bleeding ulcer.  He was later admitted to 
a VA emergency room in October 1979 with a history of a 
duodenal ulcer and upper gastrointestinal bleeding, for which 
a partial gastrectomy was performed on October 16, 1979.  

A March 1980 VA gastrointestinal examination noted evidence 
of a subtotal gastrectomy and vagotomy, but there was no 
evidence of a current ulcer.  The diagnoses were duodenal 
ulcer, with five episodes of bleeding, status post 
subgastrectomy and vagotomy, and chronic diarrhea due to the 
vagotomy.  

At a July 1984 VA medical examination, the appellant's 
complaints included dizziness, diarrhea, an inability to 
sleep well, and stomach pain that prevented him from eating 
very well.  He carried 130 pounds on his five foot seven inch 
frame, which he indicated was his maximum weight over the 
past year.  He reported that his diarrhea occurred after each 
meal, three to four times a day, with non-watery, non-bloody 
stools.  He indicated that he did not have much abdominal 
pain but that he experienced occasional vomiting.  He related 
that he took Lomotil three times a day and Kaopectate 
sometimes.  On examination, the appellant was in no distress, 
and there was no sign of anemia.  The abdomen was flat, with 
mid-line scars in the right lower quadrant from previous 
gastrectomy and appendectomy, and was soft on palpation 
without mass, organomegaly, or tenderness.  Bowel sounds were 
normal, and a rectal examination was negative, with no stool 
in the rectum.  The diagnosis was subgastrectomy for duodenal 
ulcer, by history.  

At a September 1999 VA gastrointestinal examination, the 
appellant complained of heartburn, especially during the 
night with associated acid reflux, and diarrhea after meals, 
depending on the kind of food ingested, with associated 
colic-type abdominal pain that was relieved after evacuation.  
He denied constipation or black stools and indicated that he 
had not experienced any episodes of hematemesis since his 
1979 surgery.  Physical examination revealed that the 
appellant weighed 142 pounds and had no signs of edema.  The 
abdomen was soft and depressible, with a well-healed mid-
abdominal scar.  Bowel sounds were increased.  The diagnoses 
were (1) chronic duodenal ulcer; (2) status post upper 
gastrointestinal bleeding per two; (3) status post partial 
gastrectomy with gastrojejunostomy (Billroth II) and 
vagotomy, secondary to #1; and (4) dumping syndrome, 
secondary to #3.  

At a July 2000 VA general medical examination, the appellant 
claimed that since his subtotal gastrectomy with vagotomy for 
a bleeding duodenal ulcer he had suffered from frequent 
explosive episodes of diarrhea following food ingestion, 
particularly after eating foods high in sugar content, which 
had been treated with Imodium, Lomotil, and antacids such as 
Mylanta and Maalox, with alleged little improvement.  He 
indicated that he was currently taking Prevacid, 30 mg qd, 
for epigastric discomfort with reflux.  It was noted that an 
upper GI Series in Sept 1999 had failed to reveal evidence of 
a hiatal hernia or gastroesophageal reflux.  On physical 
examination, the abdomen was noted to be soft and 
depressible, with no masses, visceromegaly, or tenderness.  A 
rectal examination did not reveal any abnormal findings.  The 
diagnoses included status post subtotal gastrectomy, with 
gastrojejunostomy, Billroth II, and dumping syndrome, 
secondary to the gastrointestinal surgery.  

VA medical records dated from 1985 to 2000 indicate 
infrequent gastrointestinal treatment.  The appellant's 
weight at the July 1999 VA examination was 142 pounds, while 
it was listed as 139 pounds in August 1999, 145 pounds in 
July 2000, and 146 pounds at the July 2000 VA examination.  

Service connection was granted for duodenal ulcer disease by 
a February 1979 rating decision, which assigned a 10 percent 
rating under Diagnostic Code 7305 from May 2, 1977.  An April 
1980 rating decision granted a 40 percent rating for duodenal 
ulcer disease, status post vagotomy and subtotal gastrectomy, 
under Diagnostic Codes 7305-7308, effective November 1, 1979.  

Vagotomy with pyloroplasty or gastroenterostomy, followed by 
demonstrably confirmative postoperative complications of 
stricture or continuing gastric retention, is assigned a 40 
percent evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7348.  

When duodenal ulcer disease is productive of severe 
disability, as evidenced by pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health, a 60 
percent evaluation is assigned.  If the disability from 
duodenal ulcer disease is moderately severe, meaning less 
than severe but with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year, a 40 percent evaluation is assigned.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  

If postgastrectomy syndrome is severe, as evidenced by 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia, a 60 percent evaluation is assigned.  
When postgastrectomy syndrome is moderate, as manifested by 
less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss, a 40 percent evaluations is 
assigned.  38 C.F.R. § 4.114, Diagnostic Code 7308.  

After careful and longitudinal review of the claims file, the 
Board finds that, although the appellant reports that he 
experiences frequent explosive episodes of diarrhea following 
food ingestion, particularly after eating foods high in sugar 
content, the clinical findings do not indicate that he 
currently experiences such symptoms as pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis, or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health gastrointestinal disability that would demonstrate his 
duodenal ulcer disease is productive of severe disability, so 
as to warrant a 60 percent rating under Diagnostic Code 7305.  
Nor does the Board find that there is current clinical 
evidence of nausea, sweating, circulatory disturbance after 
meals, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia that indicates he has severe 
postgastrectomy syndrome, so as to warrant a 60 percent 
evaluation under Diagnostic Code 7308.  Therefore, the Board 
is unable to identify a basis to grant a higher rating for 
the appellant's service-connected gastrointestinal 
disability.  

II.  Chronic Lumbosacral Strain with Myositis 
     of the Lumbar Paravertebral Muscles

The appellant claims that his service-connected lumbosacral 
strain with myositis of the lumbar paravertebral muscles is 
more severely disabling than currently evaluated, thereby 
warranting a higher rating.  His representative argues that 
the appellant has a herniated disc at L5-S1 with left L5 
radiculopathy that should be considered a part of the 
service-connected low back disability, which would permit 
evaluation of the service-connected condition to include 
degenerative disc disease and evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  The representative asserts 
that if the Board does not see fit to consider the herniated 
disc and radiculopathy as part of the service-connected low 
back disability, then the VCAA requires that the issue be 
remanded to the RO for another examination in order to obtain 
a medical opinion as to whether there is a relationship 
between the herniated disc at L5-S1 with left L5 
radiculopathy and the service-connected lumbosacral strain 
with myositis of the lumbar paravertebral muscles.  

Service medical records show that the appellant was seen in 
May 1976 for a complaint of back problems, but no pathology 
was found.  The February 1976 separation medical examination 
revealed normal findings for the spine.  

At an August 1978 VA medical examination, the appellant 
complained of low back pain.  Moderate to marked lumbar 
paravertebral muscle spasm with tenderness was noted.  
Straight leg raising was to 80 degrees bilaterally.  Range of 
motion testing revealed that forward flexion was to 80 
degrees.  There was no muscle atrophy or paresthesias.  Knee 
jerks were 3+, and ankle jerks were 2+.  The diagnosis was 
chronic low back strain with fibromyositis of the lumbar 
paravertebral muscles.  

A July 1984 VA medical examination report noted that the 
appellant was being followed in an outpatient clinic for his 
low back pain, for which he was taking an analgesic.  There 
was no deformity of the spine but tenderness was noted in the 
sacral spine, and the paravertebral muscles were spastic.  
Range of motion testing for the lumbar spine revealed forward 
flexion to 65 degrees, extension to 25 degrees, and lateral 
flexion to 35 degrees.  Straight leg raising was to 60 
degrees bilaterally.  The diagnosis was chronic myositis of 
the lumbosacral spine.  

An October 1989 VA medical examination revealed that the 
appellant had lateral deviation of the dorso-lumbar spine 
toward the right side, straightening of the lumbar lordosis, 
and tenderness with moderate spasm over the dorso-lumbar 
paravertebral musculature.  Range of motion in the lumbar 
spine included forward flexion to 70 degrees, extension to 10 
degrees, lateral flexion to 30 degrees, and rotation to 40 
degrees bilaterally.  There was no evidence of muscle atrophy 
or weakness, and straight leg raising elicited back pain at 
"70 to 140" degrees bilaterally.  There were no radicular 
signs, and neurological findings were normal, except for 
sensory deficit at L5-S1.  The diagnoses were dorso-lumbar 
paravertebral myositis and dorso-lumbar scoliosis.  

At a March 1994 VA spine examination, the appellant 
complained of low back pain with radiation to the legs 
associated with numbness, which was worse when lifting 
objects.  It was noted that X-rays of the lumbosacral spine 
in July 1993 revealed straightening of the lumbar spine 
secondary to muscle spasms on paravertebral muscles.  
Physical examination showed no atrophy of the back 
musculature but revealed tenderness to palpation on the 
lumbosacral paravertebral muscles.  Range of motion testing 
of the lumbar spine revealed forward flexion to 75 degrees, 
backward extension to 25 degrees, lateral flexion to 30 and 
40 degrees, left and right respectively, and rotation to 30 
degrees bilaterally, with objective evidence of pain on all 
movements.  Straight leg raising was positive at 90 degrees 
bilaterally.  The diagnoses were lumbosacral paravertebral 
myositis and posterior bulging of the intervertebral disc at 
L5-S1 with posterior displacement of the left nerve root by 
lumbosacral spine CT scan.  

The appellant complained of stabbing low back pain with 
radiation to the left leg associated with numbness and 
weakness at a January 1997 VA spine examination.  It was 
noted that a December 1994 CT scan of the lumbar spine had 
revealed right posterior disc herniation at L5-S1.  Physical 
examination of the lumbar spine revealed no postural 
abnormalities, no fixed deformities, and straightening of the 
lumbar lordosis with severe lumbosacral paravertebral muscle 
spasm.  Range of motion testing of the lumbar spine revealed 
forward flexion to 45 degrees, backward extension to 5 
degrees, left lateral flexion to 20 degrees, right lateral 
flexion to 25 degrees, and rotation to 20 degrees 
bilaterally, with objective evidence of exquisite pain on all 
movements of the lumbar spine.  There was no muscle atrophy 
of the lower extremities, straight leg raising and Lasegue 
sign were positive in both legs, and weakness was noted in 
the left ankle with diminished pinprick in the left L5 
dermatone of the foot.  The diagnosis was lumbosacral 
paravertebral myositis with herniated nucleus pulposus at L5-
S1 by CT scan and MRI, and a clinical left L5 lumbar 
radiculopathy.  

A July 1998 VA MRI of the lumbosacral spine revealed mild 
straightening of the lumbar lordosis, disc desiccation 
changes at L4-L5, decreased signal intensity at T12-L1, L1-L2 
and L2-L3, diffuse posterior concentric bulging disc at the 
L4-L5 level, increased signal intensity at the posterior 
annulus fibrous at T2 on the basis of a recent radial tear, 
and a minute focal central protrusion at the L2-L3 level.   

At a September 1999 VA spine examination, the appellant 
complained of almost constant, sharp, low back pain that was 
manifested by frequent exacerbation and remissions and 
radiation to the lower extremity (anterior and posterior 
thigh and calf), and numbness of the same distribution, 
without fecal or urinary incontinence.  He reported that he 
had sought medical help for low back pain 5/6 times over the 
past year, including twice during the last month, with the 
most recent flare-up lasting several days.  He stated that 
lifting heavy objects, bending, prolonged standing, and 
walking aggravated his back pain.  He indicated that he used 
a TENS machine, stretching. medication, and Ben-Gay rubs to 
help alleviate the back pain, and used a Lofstrand crutch and 
a lumbosacral corset.  He stated that he was turned down for 
employment by the Post Office due to his low back condition.  

On range of motion testing of the lumbar spine at the 
September 1999 examination, flexion was to 75 degrees, 
extension was to 15 degrees, lateral bending was to 25 
degrees bilaterally, and rotation was to 35 degrees right and 
left.  Lumbar movements were painful, with spasms involving 
the paravertebral muscles at L4-L5, and S1, bilaterally.  No 
palpable masses, lower extremity atrophy, or postural 
abnormalities were noted.  The diagnoses were lumbosacral 
paravertebral myositis, herniated nucleus pulposus at L5-Sl 
by CT scan, and left L5 radiculopathy.  The examiner opined 
that the decreased motion in the lumbar spine was associated 
with herniated radiculopathy.  

In May 2000, the examiner who performed the January 1997 VA 
spine examination undertook a careful and comprehensive 
review of the claims file in order to determine whether the 
appellant's herniated disc and radiculopathy were related to 
his service-connected lumbosacral strain with myositis of the 
lumbar paravertebral muscles.  The examiner opined that there 
was no sufficient medical evidence to establish that the 
appellant's left L5 radiculopathy and herniated nucleus 
pulposus were etiologically related or secondary to his 
service-connected back condition.  

At a July 2000 VA spine examination, the appellant complained 
of constant, sharp, low back pain that radiated down the left 
lower extremity to the big toe as electricity and numbness.  
He described his back pain as severe and, at times, 
intolerable, and rated it as a 10 on a pain scale of 1 to 10.  
He stated that lifting, bending, prolonged sitting, standing, 
and walking aggravated his back pain, while lying flat would 
help the pain. He indicated that he used a lumbosacral corset 
and a Lofstrand crutch, and that his low back condition 
resulted in an inability to ambulate, lift objects that 
weighed more than 10 pounds, perform household chores, sit, 
stand for a prolonged period of time, or walk for prolonged 
periods of time.  Physical examination revealed back flexion 
to 30 degrees, extension to 5 degrees, lateral bending to 15 
degrees bilaterally, and rotation to 30 degrees bilaterally, 
with pain beginning on back flexion of 30 degrees.  There was 
objective evidence of spasms and tenderness to palpation at 
L1-Sl bilaterally.  There were no postural abnormalities, and 
musculature of the back was symmetrical.  There were no 
atrophies of the lower extremities, and straight leg raising 
and Lasegue test were positive.  The diagnoses were severe 
lumbosacral myositis, desiccated posterior bulging disk at 
L4-L5, focal central protrusion at L4-L5, a small posterior 
radial tear of the annulus fibrosus at L4-L5, and left L5 
radiculopathy.  

In December 2000, the examiner who performed the July 2000 VA 
spine examination reviewed the claims file for the purpose of 
determining whether the left L5 radiculopathy and herniated 
nucleus pulposus should be considered as part of the service-
connected low back condition.   It was his opinion that there 
was not enough medical evidence to establish that the 
appellant's herniated nucleus pulposus with left L5 
radiculopathy was etiologically related or secondary to the 
service connected lumbosacral strain with myositis of the 
lumbar paravertebral muscles.  

VA medical records dated from 1998 to 2000 show treatment on 
several occasions for low back pain.  

Service connection was granted for chronic lumbosacral strain 
with myositis of the lumbar paravertebral muscles by a 
November 1976 rating decision, which assigned a 10 percent 
rating under Diagnostic Code 5292 from June 19, 1976.  A May 
2001 rating decision granted a 40 percent rating for lumbar 
spine myositis under Diagnostic Codes 5021-5292, effective 
July 10, 2000.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, the maximum 
schedular rating for lumbosacral strain is 40 percent, 
assigned when it is manifested by severe symptomatology that 
includes listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of motion on 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5292, the highest schedular rating for limitation of motion 
in the lumbar spine is 40 percent, assigned when the 
limitation is severe.  Because the appellant's lumbosacral 
strain with myositis of the lumbar paravertebral muscles is 
currently assigned a 40 percent rating, he is in receipt of 
the highest schedular rating available under either 
Diagnostic Code 5292 or Diagnostic Code 5295.  

The Board notes that while a 50 percent evaluation is 
assigned under Diagnostic Code 5289 when there is unfavorable 
ankylosis in the lumbar spine, the evidence presented in this 
case does not demonstrate that the appellant's service-
connected lumbosacral strain with myositis of the lumbar 
paravertebral muscles is manifested by unfavorable ankylosis.  
Therefore, a higher rating is not warranted for his service-
connected low back disability under Diagnostic Code 5289.  

Although the appellant's representative argues that the 
appellant's degenerative disc disease should be considered as 
part of his service-connected low back disability and, 
therefore be assigned a 60 percent rating under Diagnostic 
Code 5293, the Board notes that there is no competent medical 
evidence that indicates the appellant's herniated disc at L5-
S1 with left L5 lumbar radiculopathy is related to his 
service-connected lumbosacral strain with myositis of the 
lumbar paravertebral muscles.  Rather, two VA physicians, who 
performed separate spine examinations of the appellant, along 
with individual reviews of the evidence in the claims file, 
each concluded that there was insufficient evidence to 
establish that herniated nucleus pulposus and left L5 lumbar 
radiculopathy were etiologically related to, or secondary to, 
the service-connected lumbosacral strain with myositis of the 
lumbar paravertebral muscles.  Although the appellant's 
representative argues that the VCAA mandates another 
examination of the appellant's low back disability for the 
purpose of obtaining a medical opinion as to whether there is 
any relationship between the service-connected lumbosacral 
strain with myositis of the lumbar paravertebral muscles and 
the herniated disc at L5-S1 with left L5 lumbar 
radiculopathy, the Board finds that the May 2000 and December 
2000 evaluations of the medical records by two different VA 
physicians, subsequent to their separate examinations of the 
appellant, obviates the need for another examination.  

The Board notes that medical diagnoses involve questions that 
are beyond the range of common knowledge and experience.  
Rather, they require the special knowledge and experience of 
a trained medical professional.  Although the appellant has 
presented statements regarding his claim that the herniated 
nucleus pulposus at L5-S1 and the left L-5 lumbar 
radiculopathy are part and parcel of his service-connected 
back disability, the record does not show that he is a 
medical professional, with the training and expertise to 
provide clinical findings regarding any etiological 
relationship of his herniated nucleus pulposus and left L5 
lumbar radiculopathy to the service-connected lumbosacral 
strain with myositis of the lumbar paravertebral muscles.  
Consequently, his lay statements, while credible with regard 
to his subjective complaints and history, are not competent 
evidence for the purpose of showing that the herniated disc 
at L5-S1 with left L5 lumbar radiculopathy is related to his 
service-connected lumbosacral strain with myositis of the 
lumbar paravertebral muscles.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Therefore, after careful and comprehensive review of the 
medical evidence in the claims file, the Board finds that no 
basis exists under which a schedular rating greater that 40 
percent may be assigned for the appellant's service-connected 
lumbosacral strain with myositis of the lumbar paravertebral 
muscles.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), as well as to 38 C.F.R. § 4.59.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

While the appellant complains of pain and weakness in his 
lower back, the Board does not find that he has pain and 
weakness attributable to his lumbosacral strain with myositis 
of the lumbar paravertebral muscles that results in 
functional impairment in excess of that contemplated in the 
40 percent evaluation already assigned.  The severe 
limitation of motion for which the 40 percent rating is 
assigned contemplates pain as part of the severity.  
Furthermore, there is medical evidence that suggests the much 
of the appellant's low back disability and functional 
impairment is attributable to the herniated nucleus pulposus 
at L5-S1, which is not part of the service-connected 
lumbosacral strain with myositis of the lumbar paravertebral 
muscles.  For instance, the doctor who examined the veteran 
in September 1999 concluded that the decreased motion was 
associated with disc herniation and radiculopathy.  We would 
also note generally that radiating pain (sciatica) and 
neurological impairment in the extremities are manifestations 
of intervertebral disc disease included in the rating code 
for that disorder.  Hence, the Board does not find that a 
higher disability evaluation is warranted for the appellant's 
service-connected low back disability on the basis of 
functional impairment.  

III.  An Acquired Psychiatric Disorder

The appellant claims that he has an acquired psychiatric 
disorder that had its origins in service.  He has also argued 
that his psychiatric problems resulted from his service-
connected gastrointestinal and lumbar spine disorders and the 
medications he takes for those disabilities.  His 
representative asserts that the appellant must be afforded a 
medical examination in order to determine the etiology of his 
schizophrenia.  

A March 1984 Board decision denied service connection for an 
acquired psychiatric disorder, including schizophrenia, on 
the grounds that the disorder was not incurred in or 
aggravated by military service, was not manifested to a 
compensable degree within the first year after service, and 
was not proximately due to or the result of a service-
connected disability.  A subsequent Board decision, in 
December 1990, again denied the appellant's claim of 
entitlement to service connection for an acquired psychiatric 
disorder on the basis that new and material had not been 
submitted to permit reopening and review of the previous 
denial of the claim in a decision that had become final.  

In Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that 38 U.S.C.A. § 7104 means that the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find.  What the RO may have determined in this regard is 
irrelevant.  Should new and material evidence be presented or 
secured with respect to a claim that has been previously 
disallowed by the Board, the claim shall be reopened and 
reviewed as to all of the evidence of record.  38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 20.1105.  

When a claimant seeks to reopen a claim after a previous 
denial in a decision that became final, an initial 
determination must be made as to whether the evidence 
submitted by the claimant is new and material.  If so, VA 
will then evaluate the merits of the claim after ensuring 
that the broad duty to assist under 38 U.S.C.A. § 5103 has 
been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claim for service connection for an acquired psychiatric 
disorder was last finally denied by the December 1990 Board 
decision.  The evidence received subsequent to the last final 
decision is presumed credible for the purposes of reopening 
the appellant's claim unless it is inherently false or 
untrue, or it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and a psychosis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

While the regulation governing what is required to reopen a 
claim that had been denied previously in a decision that had 
become final (38 C.F.R. § 3.156) has been changed, the Board 
notes that the changes are applicable to claims filed after 
August 29, 2001, and are, therefore, not for consideration in 
the appellant's case because his claim was filed prior to 
that date.  

The evidence before the Board at the time of its December 
1990 decision included the appellant's service medical 
records, which did not show any treatment or finding of a 
psychiatric disorder.  At his February 1976 service 
separation examination, the appellant reported that he was 
experiencing nervous trouble; however, normal psychiatric 
findings were reported on clinical evaluation, and there was 
no finding of any psychiatric disorder.  

The postservice evidence considered in December 1990 included 
the following: an August 1976 VA medical examination report 
that indicated the appellant was well oriented, with no overt 
manifestations of a mental or personality disorder; VA 
outpatient records dated from March to May 1978 that showed 
treatment for problems with insomnia, nightmares about 
experiences as a youth, depression, nervousness, and 
forgetfulness, for which the diagnosis was depressive 
neurosis, severe anxiety; a report of an August 1978 VA 
psychiatric examination that revealed clinical findings that 
were diagnosed as moderately severe to severe depressive 
neurosis, and which included the examiner's opinion that it 
was farfetched to link the appellant's depressive neurosis to 
his back disability that he had not mentioned in relation to 
his mood; a report of a July 1979 private psychiatric 
evaluation, performed by L. A. Toro, M.D., that diagnosed 
moderate anxiety depressive neurosis; a report of a March 
1980 private psychiatric evaluation, performed by J. E. V. 
M.D., that diagnosed the appellant's psychiatric problems as 
latent schizophrenia; a transcript of the appellant's May 
1982 hearing testimony; a report of VA hospitalization from 
June to July 1982 for treatment of chronic schizophrenia; and 
VA outpatient records dated from 1987 to 1989 that revealed a 
diagnosis of schizophrenia on several occasions.  

The December 1990 Board decision determined that the evidence 
submitted since the March 1984 Board decision was not new and 
material and, therefore, did not present a new factual basis 
that permitted reopening of the claim which had been 
previously denied in a decision that had become final.  
Consequently, the claim of entitlement to service connection 
for an acquired psychiatric disorder could not be reopened 
and the March 1984 decision remained final.  

The evidence received since the December 1990 Board decision 
includes the following: a report of VA hospitalization from 
October 1979 to December 1979 that diagnosed anxiety 
reaction; a 1980 private medical record that indicated the 
appellant had been under psychiatric care due to 
environmental conditions for several years, and reported an 
impression of depressive neurosis; a report of VA 
hospitalization in August and September 1980 that diagnosed 
severe chronic anxiety neurosis; reports of VA psychiatric 
hospitalizations in July 1987 and August 1993 that diagnosed 
chronic schizophrenia; and VA outpatient records dated from 
1994 to 1999 that showed diagnoses of schizophrenia, with 
treatment therefor.  

After careful evaluation of the evidence presented since its 
December 1990 decision, the Board has determined that such 
evidence, while new with respect to not having been of record 
previously, is cumulative of the evidence considered in 
December 1990.  While the "new" evidence shows that the 
appellant has received postservice treatment for psychiatric 
disability that is currently diagnosed as schizophrenia, 
those facts were of record in December 1990.  Simply put, the 
"new" evidence does not tell us anything that we did not 
know before.  For instance, it does not even address the 
question of whether there's an etiological relationship 
between service and his current psychiatric disability, or 
between his service-connected gastrointestinal and lumbar 
spine disorders and his current psychiatric disability.  The 
Board finds that the competent evidence submitted since the 
December 1990 Board decision does not speak to the issue of 
service connection.  

Medical diagnoses involve questions that are beyond the range 
of common experience and common knowledge and require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding the onset of his psychiatric problems, 
the record does not show that he is a medical professional, 
with the training and expertise to provide clinical findings 
regarding any etiological relationship of his schizophrenia 
to service or to his service-connected gastrointestinal and 
lumbar spine disorders.  His lay statements, while credible 
with regard to his subjective complaints and history, are not 
sufficient competent evidence for the purpose of showing a 
nexus between current psychiatric disability and either 
military service or his service-connected disorders.  
Consequently, the Board cannot accord any probative value to 
his statements regarding the etiology of his psychiatric 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Because the appellant has not furnished any competent 
evidence that establishes any new material facts or that 
posits any competent conjecture about causation since the 
December 1990 Board decision, the Board finds that he has not 
presented any additional evidence so significant that it must 
be considered in order to fairly decide the merits of his 
claim.  Accordingly, the Board cannot reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, as he has not submitted evidence that is both new 
and material.  38 U.S.C.A. §§ 5107, 5108, 7104; 38 C.F.R. 
§ 3.156.  

The appellant's representative argues that the appellant was 
not informed as to what evidence would constitute new and 
material evidence to permit reopening of a previous claim for 
service connection for an acquired psychiatric disorder after 
the previous denial in a decision that had become final.  The 
Board finds that both the September 1996 SOC and the May 2001 
SSOC informed the appellant as to the type of evidence that 
would permit reopening of his claim for service connection 
for an acquired psychiatric disorder.  

As to the representative's argument that the RO has refused 
to assist the appellant in obtaining evidence to support his 
claim, the Board notes that the appellant has not indicated 
the presence of additional evidence that would show that his 
schizophrenia was related to service or to his service-
connected disabilities.  

Regarding the representative's argument that the appellant 
should have been afforded an examination to determine the 
etiology of his schizophrenia, under either the VCAA or the 
laws and regulation prior to the VCAA, the Board notes that 
neither the VCAA nor the pre-VCAA laws and regulations 
mandate that VA order an examination in a new and material 
evidence claim.  The representative contends that the 
conditions set forth in the VCAA that require a medical 
examination are satisfied in the veteran's case because (1) 
he has a diagnosis (requirement of a competent evidence of a 
current diagnosis), (2) there is medical literature 
(including DSM-IV) that places the onset of schizophrenia 
between the late teens and the late 30's, with the median age 
for men in the early to mid 20's, and the appellant's 
military service encompassed the ages of 18 to 20 
(requirement of manifestation in service), and (3) 
schizophrenia is identified in DSM IV as a persistent disease 
(requirement of a nexus between service and the current 
condition).  While the representative argues that the 
manifestation of schizophrenia must be presumed to begin in 
late adolescence, the Board notes that the regulations 
mandate that a psychosis be manifested in service for 
entitlement to direct service connection, or to be manifested 
to a compensable degree within the first year after service 
for entitlement to a presumption that it was incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  There is no statute or regulations 
that entitles a veteran to a presumption of service 
incurrence based on a theory that schizophrenia begins in 
late adolescence.  Furthermore, "onset" would appear to 
indicate "manifestation of", and the evidence in this case 
has not indicated the manifestation of schizophrenia until 
many years after service.  As for the argument that the 
appellant is entitled to an examination to determine the 
etiology of his schizophrenia under the law prior to the 
VCAA, because the requirements that must be met under the 
VCAA before an examination is required were not part of the 
law prior to the VCAA, the Board notes that the previous law 
did not mandate an examination in a new and material evidence 
claim.  Rather, the veteran was required to submit new and 
material evidence in order to reopen a previous claim that 
had been denied in a decision that had become final.  

With regard to the representative's claim that 38 C.F.R. 
§ 4.10 mandates an examination to determine the etiology of 
the appellant's schizophrenia, the Board notes that that 
regulation pertains to determining the functional impairment 
of a disorder in order to permit proper evaluation of the 
degree of disability associated with the disorder.  

As for the assertion that the holding by Court in Booth v. 
Brown, 4 Vet. App. 280 (1993) requires a medical examination 
as part of VA's duty to assist, the Board notes that the 
Court, in that decision, held that the Board was required to 
attempt to obtain medical records, and referenced Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992) as to the Board's 
statutory duty to assist where the evidence before the Board 
raised sufficient notice of pertinent records that may 
constitute new and material evidence sufficient to justify 
reopening a prior claim.  Booth, supra at 282.  The Board 
does not find that Booth stands for the proposition that the 
Board must seek a medical examination in a claim to reopen a 
previous and final denial of the claim in the absence of new 
and material evidence.  


ORDER

Increased ratings for duodenal ulcer disease, status post 
vagotomy and subtotal gastrectomy, and chronic lumbosacral 
strain with myositis of the lumbar paravertebral muscles are 
denied.  

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, the claim remains denied.  


REMAND

The Board notes that a September 2000 rating decision denied 
the appellant's claim for a total disability rating based on 
individual unemployability due to service-connected 
disorders, and he was notified of that decision in November 
2000.  In an October 2001 informal hearing presentation, the 
appellant's representative indicated that the appellant was 
continuing to pursue that claim.  The Board, thus, considers 
the October 2001 statement as a timely filed Notice of 
Disagreement (NOD) as to the September 2000 rating decision.  
However, the RO has not issued the appellant an SOC on the 
issue.  Under the holding by the Court in Manlincon v. West, 
12 Vet. App. 238 (1999), the October 2001 NOD initiated 
review by the Board of the RO's denial of a total disability 
rating based on individual unemployability due to service-
connected disorders, and the issue must be remanded to have 
the RO issue an SOC regarding the claim.  Because an appeal 
of the issue has not been perfected by the appellant, the 
Board does not have jurisdiction of the issue.  

The appellant's representative contends that the November 
1995 rating decision that denied increased ratings for the 
appellant's service-connected gastrointestinal and lumbar 
spine disorders was also a denial for a total rating based on 
individual unemployability due to service-connected disorders 
because, under veteran's law, a claim for an increased rating 
when the veteran is unemployable necessarily includes a claim 
for a total rating, in that the veteran is presumed to be 
seeking the highest benefit.  Therefore, the representative 
asserts, the appellant's 1996 NOD as to the November 1995 
rating decision constituted an NOD as to the total rating 
issue.  The representative cites Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001) as controlling law.  

The Board notes that with respect to an increased rating 
claim, the Court has held that "when an RO is considering a 
rating increase claim from a claimant whose schedular rating 
meets the minimum criteria of section 4.16(a) and there is 
evidence of service-connected unemployability in the 
claimant's claims file....evaluation of that rating increase 
must also include an evaluation of a reasonably raised claim 
for [an individual unemployability] rating."  Roberson, 
supra, Norris v. West, 12 Vet. App. 413, 421 (1999); see also 
Coyalong v. West, 12 Vet. App. 524, 531 (1999) ("If the 
veteran has a certain level of schedular rating for a 
service-connected disability or disabilities, and if the 
veteran presents evidence that he is unable to secure a 
substantially gainful occupation as a result of a service-
connected disability, he may be entitled to a TDIU rating 
pursuant to 38 C.F.R. § 4.16(a), which is a 100% rating.")

Review of the claims file does not show that the appellant 
presented evidence that indicated he was unemployable at the 
time he claimed entitlement to increased ratings for his 
service-connected gastrointestinal and lumbar spine 
disorders.  Rather, he submitted a claim for unemployability 
benefits (VA Form 21-8940) in October 1997.  As he did not 
present evidence prior to the November 1995 rating decision 
that suggested he was unable to secure substantially gainful 
employment, the Board finds that the November 1995 rating 
decision may not be considered as having addressed a claim 
for a total rating based on individual unemployability due to 
service-connected disorders under Roberson.  Consequently, 
the 1996 NOD did not constitute an appeal of an RO denial for 
a total rating based on individual unemployability due to 
service-connected disorders.  

In order to insure that the appellant receives his procedural 
due process rights and fair process rights, the Board finds 
that the claim of entitlement to a total rating based on 
individual unemployability due to service-connected disorders 
must be remanded for the following actions:  

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

2.  The RO should issue the appellant and his 
representative an SOC with regard to the 
appellant's claim of entitlement to a total 
rating based on individual unemployability due 
to service-connected disorders.  They should be 
informed of the requirement of filing a timely 
substantive appeal subsequent to receipt of the 
SOC, in order to perfect the claim and thereby 
place it within the jurisdiction of the Board.  
They should be afforded the appropriate period 
of time in which to file a substantive appeal 
after they have been issued the SOC.  

The Board expresses its appreciation in advance to the RO for 
its assistance in undertaking the requested action and trusts 
that this action will be attended to in an expeditious manner 
as mandated by the Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes) and VBA's 
Adjudication Procedure Manual, M21-1, Part IV.  No additional 
action is required by the appellant until he receives further 
notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

